         Case 6:19-cv-00236-ADA Document 85 Filed 07/22/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,               Case No. 6:19-CV-00236-ADA
                       Plaintiff,
              v.
 LG DISPLAY CO., LTD., a Korean
 corporation; LG ELECTRONICS, INC., a
 Korean corporation; and SONY
 CORPORATION, a Japanese corporation,
                       Defendants.



             UNOPPOSED MOTION TO EXTEND DEADLINE FOR FINAL
               INFRINGEMENT AND INVALIDITY CONTENTIONS

       Plaintiff Solas OLED Ltd. moves the Court for a 4-day extension of the deadline to serve

final infringement and invalidity contentions. Defendants LG Display Co., Ltd., LG Electronics,

Inc., and Sony Corporation do not oppose this motion. The requested extension is as follows:

 Deadline (Dkt. 59, 84) New Deadline             Item
                                                 Deadline to serve Final Infringement and
 July 27, 2020               July 31, 2020       Invalidity Contentions.

       Good cause supports this 4-day extension because one of Solas’s counsel has recently been

placed under self-isolation and quarantine orders until July 25, 2020. Further, Solas’s counsel are

scheduled to conduct in-person review of Defendants’ Limited Access Materials on July 27, 2020.

No other scheduling adjustments are requested at this time. A proposed order is attached.


Dated: July 22, 2020                             Respectfully submitted,
                                                 /s/ Philip X. Wang
                                                 Marc Fenster
                                                 California State Bar No. 181067
                                                 Email: mfenster@raklaw.com
                                                 Reza Mirzaie
Case 6:19-cv-00236-ADA Document 85 Filed 07/22/20 Page 2 of 3



                              Email: rmirzaie@raklaw.com
                              California State Bar No. 246953
                              Neil A. Rubin
                              California State Bar No. 250761
                              Email: nrubin@raklaw.com
                              Philip X. Wang
                              California State Bar No. 262239
                              pwang@raklaw.com
                              Kent N. Shum
                              California State Bar No. 259189
                              Email: kshum@raklaw.com
                              RUSS AUGUST & KABAT
                              12424 Wilshire Blvd. 12th Floor
                              Los Angeles, CA 90025
                              Tel: 310.826.7474
                              Sean A. Luner
                              California State Bar No. 165443
                              Email: sean@dovel.com
                              Gregory S. Dovel
                              California State Bar No. 135387
                              Email: greg@dovel.com
                              Jonas Jacobson
                              Email: jonas@dovel.com
                              California State Bar No. 269912
                              DOVEL & LUNER, LLP
                              201 Santa Monica Blvd., Suite 600
                              Santa Monica, CA 90401
                              Tel: 310.656.7066
                              T. John Ward, Jr.
                              Texas State Bar No. 00794818
                              E-mail: jw@wsfirm.com
                              Claire Abernathy Henry
                              Texas State Bar No. 24053063
                              E-mail: claire@wsfirm.com
                              Andrea L. Fair
                              Texas State Bar No. 24078488
                              E-mail: andrea@wsfirm.com
                              WARD, SMITH & HILL, PLLC
                              PO Box 1231
                              Longview, TX 75606
                              Tel: 903.757.6400
                              Fax: 903.757.2323
                              Attorneys for Plaintiff SOLAS OLED, LTD.
         Case 6:19-cv-00236-ADA Document 85 Filed 07/22/20 Page 3 of 3



                               CERTIFICATE OF SERVICE
       The undersigned certifies that all counsel of record who are deemed to have consented to
electronic service are being served with a copy of this document via the Court’s CM/ECF system
per Local Rule CV-5(a)(3) on July 22, 2020



                                               /s/ Philip X. Wang
                                               Philip X. Wang
